Citation Nr: 0033201	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD)

2.  Whether new and material evidence has been submitted to 
reopen a claim for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970 and from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 1998 rating determination, by the Winston-
Salem, North Carolina, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

Upon review of the evidence, the Board finds that further 
development in this case is warranted.  Currently the record 
contains conflicting evidence regarding the nature of the 
veteran's claimed mental disability.  There is some dispute 
as to whether he has an acquired psychiatric disorder or a 
personality disorder.  

A review of the claims folder shows the veteran was treated 
for symptoms associated with anxiety during his period of 
service but that a psychiatric diagnosis was not made.  Post 
service medical records show periodic psychiatric evaluation 
and treatment for symptoms diagnosed as character disorder, 
major severe depressive illness, psychotic level of 
depression, bipolar disorder, unspecified mental disorder, 
bipolar personality disorder and "Vietnam Stress syndrome."  

The Board finds that given the differential diagnoses for his 
claimed disorder throughout the record, clarification is 
needed.  Disputed matters include the question of whether the 
veteran currently suffers from PTSD.  Furthermore, the 
veteran's testimony cites the need for additional information 
regarding the incidents reported as stressors.  One of the 
events cited by the veteran, during his June 2000 Central 
Office hearing, as a PTSD stressor is alleged to have 
occurred sometime between the 13th and 20th of April 1968 when 
he first arrived in Vietnam.  He testified that he went out 
on "bivouac", as part of an orientation, in An Khe.  He 
stated that the serviceman he was replacing, identified as 
"Crammer", was killed when his airplane collided with a 
Chinook.  He also testified that in May 1968, on Ho Chi 
Minh's birthday, his base camp received a rocket attack.  
This rocket attack resulted in the destruction of an 
ammunition dump.  He also testified regarding the death of 
another soldier that he knew personally, identified as "Doug 
Mc Donald" or "Doug McDougal" who was killed while on Long 
Range Reconnaissance mission in September or October of 1968.  

The RO has not made an attempt to verify the veteran's 
claimed stressors.  The veteran was able to recall specific 
names of individuals as well as dates and specific events.  
These events may be verifiable.  Therefore additional effort 
should be made by VA to extract from the veteran the specific 
information required for verification of his alleged 
stressors through the United States Armed Services Center for 
Research of Unit Records (USASCRUR).

Accordingly, further development of the claim, including 
providing the veteran with a VA examination is necessary.  
The examiner should review the entire claims file, and assess 
as accurately as possible the correct diagnosis(es) in this 
case and ascertain the etiology and extent of any psychiatric 
disorder(s), which may be present.  The veteran's psychiatric 
disorders must be specifically identified and an examination 
conducted by a psychiatrist so that to the extent possible a 
definitive diagnosis may be made.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

Secondly, in February 1998 the RO found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for psychiatric disability other than PTSD.  The 
veteran indicated disagreement in May 1998.  However, a 
statement of the case on this claim has not been issued by 
the RO and a substantive appeal has not been received.  
Subsequently, the case was certified to the Board.  In such 
cases, the appellate process has commenced and that the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for psychiatric disability other 
than PTSD must be remanded to the RO for additional action.

It is noted that recent legislation was passed by Congress in 
October 2000.  This legislation repealed the requirement 
under 38 U.S.C.A. §5107 that a well-grounded claim needs to 
be submitted before VA is required to assist the claimant.  
See Veterans Claims Assistance Act of 2000, Publ. L. No. 106-
475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 38 
U.S.C. §5103A).  Accordingly, pursuant to the new 
legislation, the RO should assist the veteran in developing 
all facts pertinent to his claim.

To ensure that VA has met its duty to assist the veteran in 
the development of the facts pertinent to his claims and to 
ensure full compliance with due process requirements, this 
case is REMANDED for the following action.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain copies of all 
records of psychiatric treatment of the 
veteran (whether VA or non-VA), which are 
not currently of record.  The veteran 
should also be asked to provide any 
information or sources of evidence to 
support his claim of service connection.  
All such evidence should be associated 
with the claims file.

3.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his DA Form 20.  These 
records should be reviewed to ascertain 
whether they potentially corroborate the 
veteran's contentions.

4.  The RO should contact the veteran to 
give him another opportunity to provide 
any additional specific information he 
may have concerning his claimed 
stressors.  This should include dates, 
places, unit assignments, information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail, and any other 
circumstances surrounding these events.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of his claimed 
stressful events and that he must be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  

5.  Regardless of the veteran's response, 
the RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the veteran's unit pertinent 
to the events identified in the statement 
of the veteran.  The RO should also 
attempt to obtain the operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit or other 
unit identified during the time frame 
cited that would shed light on the events 
related by the veteran. 

6.  The RO should prepare a summary of 
all claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals, and contact all 
appropriate organizations in order to 
verify the claimed stressors.  This 
summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150, to verify the claimed stressors 
as reported by the veteran.  USASCRUR 
should be requested to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to any additional appropriate 
sources.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.  If no 
stressor has been verified, the RO should 
so state in its report.

7.  If the RO determines that there is 
credible supporting evidence that the 
claimed inservice stressor(s) actually 
occurred, the veteran should be referred 
for a VA psychiatric examination to 
ascertain the nature, extent and etiology 
of all current psychiatric pathology.  
All necessary psychological testing and 
evaluation should be accomplished.  The 
entire claims folder and a copy of this 
remand must be provided to an examiner in 
connection with this opinion request.  
All indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiner should render an opinion as to 
the medical probability that any findings 
regarding the veteran's psychiatric 
disorder are causally related to military 
service.  If the veteran is found to have 
PTSD, the symptoms and other factors, 
which support the diagnosis, should be 
specifically itemized.  The examiner 
should specifically comment upon the 
adequacy of the stressor(s).  The 
examiner should reconcile, to the extent 
possible, any discrepancies that may 
exist between current and past diagnoses.  
The examiner should also provide a score 
on the Global Assessment of Functioning 
Scale and discuss the import of that 
score relative to the veteran's social 
and industrial adaptability. 

8.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

9.  Following completion of the above, 
the RO must readjudicate the claim of 
entitlement to service connection.  The 
RO should assure that the duty to assist 
was satisfied pursuant to the Veterans 
Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This review should include 
consideration of all of the evidence of 
record, including any evidence submitted 
by the veteran and/or his representative 
and any additional evidence obtained by 
the RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.

10.  he RO should also furnish the 
veteran with a statement of the case 
covering the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
psychiatric disability other than PTSD.  
The RO should assure that the veteran is 
given notice of all steps required to 
appeal that issue, as outlined under 
38 U.S.C.A. § 7105 (West 1991).  The 
veteran must be given an opportunity to 
complete the steps necessary to complete 
the appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



